Exhibit 10.1

AMENDMENT NO. 2

TO THE

NEWS CORPORATION 2005 LONG-TERM INCENTIVE PLAN

This Amendment No. 2 to the News Corporation 2005 Long-Term Incentive Plan, as
amended (this “Amendment”) is made as of February 12, 2013. Capitalized terms
used in this Amendment and not otherwise defined herein shall have the meanings
assigned to them in the News Corporation 2005 Long-Term Incentive Plan, as
amended (the “Plan”).

WHEREAS, on February 12, 2013, the Board of Directors of News Corporation
approved the following amendment to the Plan.

NOW, THEREFORE,

 

  1. Article V, Section 5.2 of the Plan is hereby amended to read in its
entirety as follows:

Section 5.2 Performance Goals.

Unless otherwise determined by the Committee, the grant, vesting and/or
exercisability of Performance Awards shall be conditioned, in whole or in part,
on the attainment of performance targets, in whole or in part, related to one or
more performance goals over a Performance Period. For any such Performance
Awards that are intended to qualify for the Section 162(m) Exception, the
performance targets on which the grant, vesting and/or exercisability are
conditioned shall be selected by the Committee from among the following goals,
on a GAAP or non-GAAP basis (the “Section 162(m) Performance Goals”): Net
income, adjusted net income, EBITDA, adjusted EBITDA, OIBDA, adjusted OIBDA,
operating income, adjusted operating income, free cash flow, net earnings, net
earnings from continuing operations, earnings per share, adjusted earnings per
share, revenue, net revenue, operating revenue, total stockholder return, share
price, return on equity, return in excess of cost of capital, profit in excess
of cost of capital, return on assets, return on invested capital, net operating
profit after tax, operating margin, profit margin or any combination thereof. A
Section 162(m) Performance Goal may be stated as a combination of one or more
goals (e.g., free cash flow return on invested capital), and on an absolute or
relative basis.

In addition, for any Awards not intended to qualify for the Section 162(m)
Exception, the Committee may establish performance targets based on other
performance goals as it deems appropriate (together with the Section 162(m)
Performance Goals, the “Performance Goals”). The Performance Goals may be
described in terms of objectives that are related to the individual Participant
or objectives that are Company-wide or related to an Affiliate, division,
department, region, function or business unit, including, without limitation,
financial and operating performance and individual contributions to financial
and non-financial objectives, and the implementation and enforcement of
effective compliance programs, and may be measured on an absolute or cumulative
basis or on the basis of percentage of improvement over time, and may be
measured in terms of Company performance (or performance of the applicable
Affiliate, division, department, region, function or business unit) or measured
relative to selected peer companies or a market index.

 

  2. This amendment shall remain in full force and effect for the term of the
Plan.